





CITATION:
Saikaley
(Re), 2011
          ONCA 136



DATE:  20110218



DOCKET: C52476



COURT OF APPEAL FOR ONTARIO



Sharpe, Watt and Karakatsanis JJ.A.



Her Majesty the Queen



Respondent



and







Samuel
Saikaley



Appellant







Samuel
Saikaley
, in person appellant



Michael Davies,
Amicus Curiae



Joanne Stuart, for the respondent



Heard:
February 11, 2011



On appeal from the disposition of the Ontario Review Board,
          dated June 29, 2010.



ENDORSEMENT



[1]

This is an appeal from the June 2010 disposition of the
    Ontario Review Boards finding that the appellant presents a significant risk
    to the public and that a detention order is the least onerous and least
    restrictive disposition available.

[2]

The
amicus curiae
submitted that the Boards finding of a significant risk to public safety was
    unreasonable and speculative given the fact that the appellant had lived in the
    community under bail conditions for over three years without breaching the
    conditions or committing any criminal offence and he has no history of physical
    aggression. Further, the appellant submitted that the index trials were a
    miscarriage of justice, there was no evidence about the seriousness of the harm
    to the victims of the index offences, and the witnesses were not credible.

[3]

The test under s. 672.54 of the
Criminal Code
is not whether the victims of the index offences had
    suffered serious psychological harm, but whether the appellants conduct and
    future conduct is likely to pose a real risk of such harm to a member of the
    public. There is ample evidence that appellant's mental illness has caused him
    to harass individuals with whom he has had no prior contact and to cause them
    to fear for their safety. We do not accept the appellants submission that the
    doctors testimony was not credible. The Board was entitled to rely on the expert
    evidence that, absent treatment and legal restrictions, the appellant would likely
    re-engage in criminal harassment and pose a significant threat of serious
    psychological harm to members of the public within the meaning of
Winko
v. British Columbia (Forensic Psychiatric
    Institute)
, [1999] 2 S.C.R. 625. The Board noted that the risk he posed to
    the safety of the public would likely increase the longer he was left
unmedicated
. The Boards conclusion was reasonable on the
    record before it.

[4]

We do not give effect to this ground of appeal.

[5]

The second ground of appeal raised by
amicus
is that the Boards decision to
    order detention was unreasonable because the least onerous, least restrictive
    disposition available was a conditional discharge. Given the lack of any
    assaultive or physical violence and the appellants success at living in the
    community untreated for over three years,
amicu
s
    argued that there was no reason to think the situation would change over the following
    year, and that any risk could be managed by a conditional discharge.

[6]

Further,
amicus
submitted that the Boards decision to issue a detention order rested on an
    error of law because the primary reason given by the Board for issuing a
    detention order was to enable the Hospital to treat the appellant. Amicus submitted
    that the Board disregarded the liberty interests of the appellant in ordering
    detention.

[7]

The Board has no legislative jurisdiction to detain an
    NCR accused solely or primarily for treatment. The primary purpose of Part XX.1
    of the
Criminal Code
is to protect
    the public, while minimizing the impact on the accuseds liberty interests.  Section 672.54 of the
Criminal Code
provides that where an individual represents a
    significant threat to public safety, the Board shall impose the disposition
    that is the least onerous and least restrictive to the accused, taking into
    account the need to protect the public from dangerous persons, the mental
    condition of the accused, the reintegration of the accused into society and the
    other needs of the accused. While the primary purpose is to protect the public,
    liberty should be compromised with the least onerous restrictions, consistent
    with the level of risk (rather than the treatment needs). Further, s. 672.55
    prohibits the Board from directing or compelling treatment.

[8]

The appellants history of complying with the
    conditions for three years in the community without treatment weighs in favour
    of a conditional release, particularly in light of the annual review and the
    ability to impose conditions. However, we are unable to conclude that a detention
    order was unreasonable, given the nature of the appellants illness, his
    refusal to accept that he suffers from an illness, the medical evidence that treatment
    was not practicable if the appellant were not detained in hospital subject to
    appropriate conditions, and the Boards finding that the risk of serious harm
    to the public would increase absent medical treatment.

[9]

As Binnie J. noted in
R, v, Owen
, [2003] 1 S.C.R. 779, at
para
69, appellate restraint is appropriate: The respondents case is not an easy
    one, but once we affirm as reasonable the Boards finding that the respondent
    represents a significant threat to the safety of the public, we should not
    be too quick to overturn the Boards expert opinion about how that risk is to
    be managed.

[10]

Furthermore, we are not persuaded that the Boards
    focus on treatment reflected an error in law. The Boards focus on the need to
    make treatment available was directly related to the Boards finding that a
    conditional discharge was not realistic because, absent treatment, the risk to
    public safety would likely increase. The Board found that the hospitals ability
    to provide adequate treatment if the appellant were released in the community
    would be impractical and handicapped, if not rendered futile. The Board also
    found that treatment was the best option for re-integration of the appellant
    into the community.

[11]

The Board is entitled to provide the appellant with
    opportunities to receive treatment, regardless of whether he is willing to
    accept or comply with treatment. The Board did not purport to order that the
    appellant receive treatment against his will. The Board was entitled to take
    into account the appellants need for treatment as an important factor when
    fashioning the least onerous and least restrictive disposition. Thus, the
    Boards concern to make treatment available was directly linked to its primary
    function to protect public safety, as well as the re-integration of the
    appellant into the community.  The
    flexibility in the detention order, in the discretion granted to permit increasing
    privileges in the community, tempers the severity of the restrictions.

[12]

Accordingly, the appeal is dismissed.

Robert J. Sharpe J.A.

David Watt J.A.

Karakatsanis J.A.


